Citation Nr: 0430313	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  01-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation based on the need for the regular aid and 
attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
August 1945.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.  

2.  The appellant is shown to have a current impairment in 
her ability to perform self-care, including overall debility 
that more nearly approximates a level of helplessness as to 
be unable to protect herself from the hazards incident to her 
daily environment.  



CONCLUSION OF LAW

The criteria for an award of special monthly dependency and 
indemnity compensation based on the need for regular aid and 
attendance of another person have been met.  38 U.S.C.A. §§ 
1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350, 3.351 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A review of the record shows that dependency and indemnity 
compensation was originally granted in February 1973.  In 
February 1974 the appellant contacted the RO and indicated 
that she planned to remarry in March 1974.  Her VA benefits 
were accordingly terminated.  

The private medical records show that the appellant was 
diagnosed with Arnold Chiari disorder, or brain stem disease, 
in 1967.  The etiology was noted to be unknown.  

In August 2000, dependency and indemnity compensation was 
reinstated, effective in April 1999, after the death of the 
appellant's second husband.  

A September 2000 private neurology report indicates that the 
appellant experienced muscle spasm, imbalance and tremors.  
She reported occasional posterior headache.  She admitted to 
some difficulty with concentration and memory, but no trouble 
with speech or language.  

In May 2001 the appellant disagreed with the amount of 
compensation, indicating that, although she tried to live 
within her means, she was overwhelmed with the cost of 
living.  

In her August 2001 Substantive Appeal, the appellant 
indicated that she took medications on a daily basis.  She 
noted that her health was worsening due to severe depression 
and Arnold Chiari disorder, which had caused impaired vision, 
lack of stability and tremors.  

A VA ophthalmology examination was conducted in May 2003.  
The examiner noted that the appellant had a long-standing 
history of Arnold Chiari malformation and had a 30-year 
history of diplopia.  The appellant reported that she could 
drive both during the day and at night.  

The diagnoses were those of stable bilateral pseudophakia, 
bilateral age related macular degeneration and diplopia in 
all fields of gaze except the central 10 degrees.  The 
examiner noted that the appellant's distance visual acuity 
was not affected by her macular degeneration and that her 
near vision was mildly affected.  

With regard to the diplopia, the VA examiner noted that the 
appellant had adapted and used no patching.  The examiner 
reiterated that the appellant's eyesight was acceptable for 
daytime and nighttime driving.  

A VA aid and attendance examination was also completed in May 
2003.  The examiner indicated that he had reviewed the claims 
folder and noted brain stem disorder, degenerative arthritis 
and depression as having been previously diagnosed.  The 
appellant reported that she was capable of driving her own 
car for short distances, but refrained from driving long 
distances.  

The VA examiner noted that the appellant lived alone in a 
mobile home and had limited capacity to protect herself from 
the hazards and dangers of her daily environment due to 
weakness of advancing age and due to impaired coordination 
secondary to her brain stem disorder.  He related that the 
appellant had pathological processes affecting her ability to 
ambulate and perform self-care.  He noted that she had 
difficulty remembering names of people and places and was 
unsteady with impaired balance.  

The VA examiner indicated that, although she had decreased 
strength and tremor in her upper extremities, she had the 
ability for self-feeding, dressing, fastening clothing, 
bathing and toileting.  The appellant also had decreased 
strength in the lower extremities, but no contractures.  She 
was noted to have impaired weight bearing, impaired balance, 
and impaired propulsion due to the brain stem disorder.  

The examiner pointed out that the appellant could walk 
without assistance and that her maximum walking distance was 
about one block due to generalized weakness of advancing age.  
She did not use any mechanical aid for ambulation.  

The examiner recommended that she use a cane for balance and 
support.  He indicated that the appellant left her house on 
an almost daily basis to drive short distances.  He concluded 
that the appellant's permanent restrictions included 
generalized weakness of advancing age in the upper and lower 
extremities, impaired coordination due to the brain stem 
disorder and tremors in the upper extremities due the brain 
stem disorder.  


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

As explained hereinbelow, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the appellant's claim.  Therefore, no further 
development is required to comply with VCAA or the 
implementing regulations.  


III.  Analysis

Under 38 U.S.C.A. § 1541(d)(2), where an otherwise eligible 
surviving spouse is in need of regular aid and attendance, an 
increased rate of pension is payable.  A person is considered 
in need of regular aid and attendance of another if such 
person is (1) a patient in a nursing home or (2) helpless or 
blind, or so nearly helpless or blind as to need or require 
the regular aid and attendance of another. 38 U.S.C.A. § 
1502(b) (West 2002); 38 C.F.R. § 3.351.  

A surviving spouse will be considered to be in need of 
regular aid and attendance if she (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress herself or to keep herself ordinarily clean and 
presentable; an inability to feed herself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to her daily environment.  

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).  

Having carefully reviewed the evidence of record in light of 
the applicable criteria, the Board concludes that the 
requirements for special monthly dependency and indemnity 
compensation based on the need for regular aid and attendance 
have been more nearly approximated in this case.  

In this regard, the Board notes that the appellant is not 
blind or a resident of a nursing home.  In fact, she was 
found on VA examination in May 2003 to have eyesight that was 
acceptable for both day and night time driving.  She lives 
independently in a mobile home.  

However, a separate May 2003 examiner indicated that the 
appellant had impaired coordination and balance problems.  
She was able to manage self-feeding, dressing, fastening 
clothing, bathing and toileting, but could walk without 
assistance for the distance of only one block.  She 
surprisingly was noted to drive her own car for short 
distances on a daily basis.  

Significantly, for the Board, the VA examiner found that she 
had serious limitations in protecting herself from the 
hazards incidents to her daily environment.  

Accordingly, the Board concludes that the appellant is shown 
to substantially meet the criteria for the award of special 
monthly dependency and indemnity compensation benefits based 
on a need for regular aid and attendance.  

As the preponderance of the evidence is for the appellant's 
claim for special monthly dependency and indemnity 
compensation based on the need for the regular aid and 
attendance of another person, the claim must be allowed.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Special monthly dependency and indemnity compensation based 
on the appellant's need for the regular aid and attendance of 
another person is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



